                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:18-CR-129 JCM (CWH)
                 8                                           Plaintiff(s),                    ORDER
                 9           v.
               10     BENJAMIN COTTMAN and
                      MELVIN BROWN,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of United States v. Cottman et al., case number
               14
                      2:18-cr-00129-JCM-CWH-1.
               15
                             Defendant Benjamin Cottman has filed a motion requesting a pre-plea agreement
               16
                      presentence investigation report in order to make “a truly knowing and intelligent decision about
               17
                      how to proceed with his case.”       (ECF No. 62). Defendant also represents in his motion that
               18
                      Assistant United States Attorney Allison Reese does not object to a pre-plea report. Id. The
               19
                      court will grant defendant’s motion as it may expedite the adjudication of this action.
               20
                             The parties have also filed a stipulation to continue the calendar call scheduled for
               21
                      December 12, 2018, at 1:30 p.m. and trial scheduled for December 17, 2018, at 9:00 a.m. The
               22
                      parties also stipulated to a thirty (30) day extension to file pre-trial motions. Good cause
               23
                      appearing, the court will grant the parties’ stipulation.
               24
                             Accordingly,
               25
                             IT IS HEREBY ORDERED that defendant’s motion for a pre-plea presentence
               26
                      investigation report (ECF No. 62) be, and the same hereby is, GRANTED.
               27
               28

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that the United States Department of Probation shall
                2     prepare a pre-plea agreement presentence investigation report.
                3            IT IS FURTHER ORDERED that the parties fourth stipulation to continue (ECF No. 61)
                4     be, and the same hereby is, GRANTED.
                5            IT IS FURTHER ORDERED that calendar call currently scheduled for December 12,
                6     2018, at 1:30 p.m. be continued to March 20, 2019 at 1:30 p.m., and trial currently scheduled for
                7     December 17, 2018, at 9:00 a.m. be continued to March 25, 2018, at 9:00 a.m.
                8            IT IS FURTHER ORDERED that the parties will have thirty (30) additional days to file
                9     pre-trial motions.
              10             DATED December 10, 2018.
              11                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
